Citation Nr: 0633994	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  96-37 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
cervical strain with spondylosis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1977 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied entitlement to the benefit 
currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board received evidence consisting of five pages of 
argument from the AMC that it had received from the veteran 
in February 2005, after the last supplemental statement of 
the case was issued.  The veteran has a right to have the 
agency of original jurisdiction (AOJ) consider this evidence 
in the first instance.  In the February 2005 correspondence, 
the veteran specifically stated, "[d]o not return the claim 
to the BVA until the RO properly assesses the veteran's 
entire recorded history in conjunction with the Evidence 
section listed in this letter."  The Board construes this as 
his express wish not to waive his right for the AOJ to review 
the contents of this letter.  The Board must remand this 
matter so that the AOJ may review the evidence received by 
the Board in February 2005.

Because the veteran has the right to respond to this remand 
within the applicable time period, it hereby corrects any 
error previously committed by VA by not responding to time 
extension requests.

Accordingly, the case is REMANDED for the following action:

Review the evidence received in February 
2005 and readjudicate the veteran's claim.  
If the determination remains unfavorable 
to the veteran, he should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran should be afforded 
the applicable time period in which to 
respond.  He should also be notified that 
this remand hereby corrects any prior 
failure on the part of VA to respond to 
time extension requests.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


